Exhibit 99.2 REGISTRATION RIGHTS AGREEMENT REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of October 28, 2009, by and between INVO Bioscience, Inc., a Nevada corporation (the “Company”), and AGS Capital Group, LLC, (theInvestor”). WHEREAS: A.In connection with the Reserve Equity Financing Agreement by and between the parties hereto of even date herewith (the “Reserve Equity Financing Agreement”), the Company has agreed, upon the terms and subject to the conditions of the Reserve Equity Financing Agreement, to issue and sell to the Investor shares of the Company’s common stock, par value $.0001 per share (the “Common Stock”), which can be purchased pursuant to the terms of the Reserve Equity Financing Agreement. Capitalized terms not defined herein shall have the meaning ascribed to them in the Reserve Equity Financing Agreement. B.To induce the Investor to execute and deliver the Reserve Equity Financing Agreement, the Company has agreed to provide certain registration rights under the Securities Act of 1933, as amended, and the rules and regulations thereunder, or any similar successor statute (collectively, the “Securities Act”), and applicable state securities laws. NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and the Investor hereby agree as follows: 1. DEFINITIONS. As used in this Agreement, the following terms shall have the following meanings: a.“Person” means a corporation, a limited liability company, an association, a partnership, an organization, a business, an individual, a governmental or political subdivision thereof or a governmental agency. b.“Register” “registered” and “registration” refer to a registration effected by preparing and filing one or more Registration Statements (as defined below) in compliance with the Securities Act and pursuant to Rule415 under the Securities Act or any successor rule providing for offering securities on a continuous or delayed basis (“Rule 415”), and the declaration or ordering of effectiveness of such Registration Statement(s) by the United States Securities and Exchange Commission (the“SEC”). c.“Registrable Securities” means the shares of Common Stock issuable to Investor pursuant to the Reserve Equity Financing Agreement. d.“Registration Period”The period beginning on the date the Registration Statement(s) is declared effective under the Securities Act and ending on the date on which all Registrable Securities under such Registration Statement are available for sale under Rule 144(b) (or any successor provision thereto) without volume limitation. e.“Registration Statement” means a registration statement under the Securities Act which covers the Registrable Securities. 2. REGISTRATION. a.
